                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                              NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                           GILBERT L. LOAEC 2014 TRUST, et al.,                Case No. 19-cv-02078-NC
                                  11
                                                        Plaintiffs,                            ORDER TO SHOW CAUSE RE:
Northern District of California




                                  12                                                           STATUS AS ATTORNEY-IN-
 United States District Court




                                                  v.                                           FACT AND TRUSTEE
                                  13
                                           ROMONA A. DOHENY,
                                  14
                                                        Defendant.
                                  15
                                  16
                                  17            In this elder abuse and fraud action, the plaintiffs include Gilbert L. Loaec—the
                                  18   alleged victim of defendant Romona A. Doheny’s fraud—as well as the Gilbert L. Loaec
                                  19   2014 Trust (“Trust”) and Yvonne Loaec-Russ.1 See Dkt. No. 1 (“Compl.”) ¶¶ 4–6. The
                                  20   complaint suggests that Loaec is an incompetent person due to his recent diagnosis of
                                  21   dementia. See id. ¶ 4. Federal Rule of Civil Procedure 17(c) requires the Court to issue
                                  22   appropriate orders “to protect a minor or incompetent person who is unrepresented in an
                                  23   action.” Yvonne purports to be Loaec’s attorney-in-fact and the Trust’s trustee. See id.
                                  24   ¶¶ 5–6.
                                  25            Because this action, at its core, seeks to litigate a dispute over Loaec’s interests, the
                                  26   Court ORDERS Yvonne to proffer evidence that she in fact has authority to act as Loaec’s
                                  27
                                  28   1
                                           The Court refers to Yvonne Loaec-Russ as “Yvonne” for the sake of brevity and clarity.
                                  1    attorney-in-fact and is the Trust’s trustee. Yvonne must respond to this order by August
                                  2    23, 2019. Doheny may respond to Yvonne’s proffer, if necessary, by August 30, 2019.
                                  3          IT IS SO ORDERED.
                                  4
                                  5    Dated: August 16, 2019                   _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                  6                                                   United States Magistrate Judge
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                   2
